Citation Nr: 0426511	
Decision Date: 09/23/04    Archive Date: 09/29/04	

DOCKET NO.  99-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
chondromalacia patella of the right knee. 

2.  Entitlement to a current evaluation in excess of 
20 percent for prostatitis. 

3.  Entitlement to an increased (compensable) evaluation for 
a history of otitis media and otitis externa. 

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability. 

5.  Entitlement to an effective date earlier than April 16, 
2001 for the assignment of a 20 percent evaluation for 
prostatitis. 

6.  Entitlement to an effective date earlier than May 14, 
1998 for the assignment of a 30 percent evaluation for 
allergic rhinitis with sinusitis.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to June 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO granted a 
40 percent evaluation for service-connected chondromalacia 
patella of the right knee, effective from May 14, 1998, the 
date of receipt of the veteran's claim for increase.  In that 
same decision, the RO continued a 10 percent evaluation for 
service-connected prostatitis, as well as noncompensable 
evaluations for service-connected allergic rhinitis with 
sinusitis, and a history of otitis media/otitis externa.  In 
addition, the RO denied entitlement to a total disability 
rating based upon individual unemployability.

In December 2000, the Board remanded the veteran's case to 
the RO for additional development.

In a rating decision of May 2002, the RO granted a 20 percent 
evaluation for service-connected prostatitis, effective from 
April 16, 2001, the date of a VA examination for compensation 
purposes.  The RO additionally granted a 10 percent 
evaluation for service-connected allergic rhinitis with 
sinusitis, effective from May 14, 1998, the date of receipt 
of the veteran's claim for increase.

In a decision of late August 2002, the Board denied 
entitlement to an evaluation in excess of 40 percent for 
service-connected chondromalacia patella of the right knee, 
an evaluation in excess of 20 percent for service-connected 
prostatitis, and an increased (compensable) evaluation for a 
history of otitis media/otitis externa.  In that same 
decision, the Board granted a 30 percent evaluation for 
service-connected allergic rhinitis with sinusitis, and 
indicated that it was undertaking additional development on 
the issue of entitlement to a total disability rating based 
upon individual unemployability.

In a Joint Motion for Partial Remand and to Stay Proceedings 
dated in February 2003, the veteran and the Secretary 
motioned the United States Court of Appeals for Veterans 
Claims (Court) to vacate that portion of the Board's 
August 2002 decision which denied entitlement to increased 
ratings for service-connected chondromalacia of the right 
knee, prostatitis, and service-connected otitis media/otitis 
externa.  Noted at the time was that the veteran/appellant 
was not appealing that portion of the Board's August 2002 
decision which granted entitlement to a 30 percent evaluation 
for allergic rhinitis.

In a February 2003 Order, the Court vacated that portion of 
the Board's August 2002 decision which denied entitlement to 
increased evaluations for the veteran's service-connected 
chondromalacia patella of the right knee, prostatitis, and 
history of otitis media/otitis externa.  In so doing, the 
Court remanded the matter to the Board for action pursuant to 
38 U.S.C.A. § 7252(a) (2003).  Noted during the course of the 
Court's Order was that the appeal as to the remaining issue 
of an increased rating for service-connected allergic 
rhinitis with sinusitis was dismissed.  

In a rating decision of September 2002, the RO effectuated 
the Board's August 2002 decision granting a 30 percent 
evaluation for service-connected allergic rhinitis with 
sinusitis, effective from May 14, 1998, the date of receipt 
of the veteran's claim for increase. 

In September 2003, the Board remanded for additional 
development the issues of increased evaluations for the 
veteran's service-connected right knee disability, 
prostatitis, and history of otitis media/otitis externa, as 
well as entitlement to a total disability rating based upon 
individual unemployability.  The case is now, once more, 
before the Board for appellate review.

For reasons which will become apparent, the appeal as to the 
issues of an effective date earlier than April 16, 2001 for 
the award of a 20 percent evaluation for service-connected 
prostatitis, and an effective date earlier than May 14, 1998 
for the award of a 30 percent evaluation for allergic 
rhinitis with sinusitis is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The VA 
will notify you if further action as to these issues is 
required on your part.  


FINDINGS OF FACT

1.  The veteran's service-connected chondromalacia patella of 
the right knee is currently representative of no more than a 
nonunion of the tibia and fibula, with loose motion requiring 
a brace.

2.  The veteran's service-connected prostatitis is presently 
characterized by no more than a daytime voiding interval 
between 1 and 2 hours, or awakening to void 3 to 4 times per 
night.

3.  The veteran's service-connected otitis media/otitis 
externa is, at present, essentially asymptomatic, with no 
evidence of active suppuration, aural polyps, swelling, dry 
and/or scaly or serous discharge, or itching requiring 
frequent and prolonged treatment.

4.  The veteran's service-connected disabilities, consisting 
of chondromalacia patella of the right knee, evaluated as 
40 percent disabling; allergic rhinitis with sinusitis, 
evaluated as 30 percent disabling; prostatitis, evaluated as 
20 percent disabling; and a history of otitis media and 
otitis externa, evaluated as noncompensably disabling, when 
taken in conjunction with his education and occupational 
experience, are insufficient to preclude his participation in 
all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for chondromalacia patella of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a) and 
Part 4, Code 5262 (2003).

2.  The criteria for a current evaluation in excess of 
20 percent for prostatitis have not been met.  38 U.S.C.A. 
§ 4.115 and Part 4, Code 7527 (2003).

3.  The criteria for a compensable evaluation for a history 
of otitis media and otitis externa have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87 and Part 4, 
Codes 6200, 6210 (2003).

4.  The veteran's service-connected disabilities do not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to a "VCAA content-complying notice" and the proper 
subsequent VA process.  See Pelegrini, supra.

In the present case, in correspondence of February 2001 and 
December 2003, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by the VA, and the need for him to 
submit any further evidence in his possession which pertained 
to his claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a 
Supplemental Statement of the Case.  These documents provided 
them with notice of the laws and governing regulations, as 
well as the reasons for the determinations made regarding the 
veteran's claims, and the requirement to submit medical 
evidence establishing entitlement to increased evaluations 
for the disabilities under consideration, as well as for a 
total disability rating based upon individual 
unemployability.  By way of these documents, the veteran and 
his representative were also specifically informed of the 
cumulative evidence previously provided to the VA, or 
obtained by the VA on the veteran's behalf.  In point of 
fact, all of the aforementioned correspondence informed the 
veteran of the evidence he was responsible for submitting, 
and what evidence the VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in February 2001 and December 2003 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated, and a 
Supplemental Statement of the Case was provided to the 
appellant.  In the case at hand, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Accordingly, to decide the appeal would not be 
prejudicial to the claimant.  

Factual Background

In May 1998, there was received the veteran's claim for, 
among other things, a total disability rating based upon 
individual unemployability.  At the time of the filing of 
that claim, the veteran indicated that he had a high school 
education, and last worked in June 1990.  The veteran's 
occupational experience included work as a marine machinist.  

In correspondence of August 1998, one of the veteran's former 
employers, the Norfolk Naval Shipyard, indicated that they 
had no information on the veteran.

In a VA Form 21-4192 dated in September 1998, another of the 
veteran's former employers indicated that he had worked as an 
equipment mechanic, a marine machinist, and a computer clerk.

On VA fee-basis ear, nose and throat examination in October 
1998, the veteran gave a history of bilateral otalgia of two 
weeks' duration.  Physical examination revealed intact 
tympanic membranes bilaterally, with no evidence of erythema 
or drainage.  At the time of examination, no pertinent 
diagnosis was noted.

On VA fee-basis orthopedic/genitourinary examination in 
October 1998, the veteran complained of, among other things, 
a prostate condition and a right knee condition.  Noted at 
the time of examination was a history of ear infections, for 
which the veteran was receiving treatment at the local VA 
medical center.  Also noted was a history of prostatitis 
dating back to 1977.  According to the veteran, he continued 
to have "flare ups" of prostate infections once or twice a 
year, for which he took medication.  Reportedly, the veteran 
had seen a urologist just a few days earlier.  Currently, the 
veteran was experiencing symptoms of difficult urination, 
with difficulty initiating a urine stream, a slow and/or 
split stream, and slight dysuria.  When questioned regarding 
his right knee, the veteran stated that he had injured it in 
1977 onboard ship.  As a result of continuing problems with 
pain, grinding, and popping in the right knee, the veteran 
eventually underwent arthroscopic surgery in 1990.  
Reportedly, at that time, he was informed that there was 
cartilage damage. Currently, the veteran was receiving 
prescribed pain medication, a knee brace, and physical 
therapy.  When questioned, the veteran complained of 
stiffness and occasional instability in his right knee.  
Reportedly, he experienced pain in his knee every other day, 
which might last the whole day, and which was precipitated by 
increased walking or use.  

When questioned regarding his work history, the veteran 
stated that his usual occupation was that of a machinist.  
However, he had retired from the shipyard where he worked in 
1990 due to his low back problems.  

On physical examination, the veteran's tympanic membranes 
displayed chronic changes bilaterally.  The right ear canal 
was, however, normal, as were the veteran's extremities.  
Genitourinary examination was essentially unremarkable.  
Noted at the time of examination was that the veteran did 
require a right knee brace.  The veteran's right knee showed 
no swelling, and the knee was nontender.  There was slight 
crepitus on range of motion, with active flexion of 
140 degrees, and active extension of 5 degrees, consistent 
with a lack of 5 degrees of full extension.  The Drawer test 
was within normal limits, as was McMurray's test.  Neurologic 
evaluation of the lower extremities was within normal limits.  
Radiographic studies of the veteran's right knee were 
consistent with mild degenerative changes, in particular, in 
the femoropatellar joint.  The pertinent diagnoses were 
chronic prostatitis; and postoperative right knee 
derangement, with chondromalacia patella and mild 
degenerative joint disease.  

In an addendum to the aforementioned VA 
orthopedic/genitourinary examination dated in late October 
1998, it was noted that the veteran was unemployable in his 
usual occupation due solely to his service-connected 
disabilities, in particular, his low back condition.  

In an addendum to the aforementioned VA ear, nose and throat 
examination dated in January 1999, it was noted that, on 
physical examination, the veteran's external auditory canals 
were clear, with no sign of infection, purulent drainage, 
edema, or tenderness to palpation.  Nor was there any sign of 
otitis externa or otitis media.  Based on physical 
examination, the examiner was of the opinion that there was 
no reason why the veteran should not be able to work.

Received in January 2001 were VA outpatient treatment records 
covering the period from February 1995 to December 2000.  
Those records show treatment for prostatitis, and various 
right knee problems.

Also received in January 2001 were private medical records 
covering the period from July 1995 to December 2000.  Those 
records show treatment for various right knee and ear 
problems. 

Received in February 2001 were private outpatient treatment 
records covering the period from December 1997 to July 1999.  
Those records showed treatment for prostatitis.  In 
correspondence of July 1998, the veteran's private physician 
stated that he had seen the veteran in early July for 
evaluation of his voiding complaints of split stream, 
urgency, nocturia, and mild suprapubic tenderness.  
Reportedly, the veteran had experienced these same symptoms 
with prostatitis in the past.  The veteran denied other 
voiding complaints, and was otherwise in good health.  On 
examination, the veteran's prostate was slightly tender.  His 
genitalia were unremarkable, and urine analysis was negative.  
Following evaluation, the veteran was begun on medication for 
prostatitis, with follow up to occur in 6 to 8 weeks.  

On VA fee-basis orthopedic/genitourinary examination in April 
2001, the veteran stated that his prostatitis had not gotten 
any better.  Reportedly, the veteran continued to experience 
slow urination, with the need to strain in order to pass 
urine.  Also noted was that the veteran's problem resulted in 
a dark-colored stain in his undergarments, resulting from 
dribbling after urination.  

The veteran further stated that his chondromalacia patella 
had gotten worse.  According to the veteran, he continued to 
experience soreness and aching in his muscles, as well as 
pain in his knee with weather changes.  However, the 
veteran's knee cap did not "pop out."  

Regarding his history of prostatitis, the veteran stated that 
he had suffered from prostate disease, consisting of 
enlargement of his prostate and prostatitis, since 1976.  
Currently, the veteran was being treated with medication.  
However, he had not yet completed that treatment.  According 
to the veteran, he typically urinated three times during the 
day and three times at night.  Occasionally, the veteran 
experienced pain with urination, as well as a weak stream.  
Reportedly, the veteran had some problems with incontinence, 
though he denied wearing pads.  

Regarding chondromalacia patella of the right knee, the 
veteran complained of pain in conjunction with popping, 
grinding, soreness, a loose kneecap, and weak muscles.  
Reportedly, "flare ups" occurred on an "off and on" basis, 
and were uncomfortable to distressing.  While the veteran had 
been prescribed medication, it did not totally alleviate his 
pain.  

Noted at the time of examination was that the veteran was 
able to walk short distances.  Certain other activities he 
was unable to do as a result of physical limitations from his 
right knee.  Reportedly, the veteran had been employed as a 
marine machinist for 17 years, but was not currently employed 
due to problems with his back and knee.

Physical examination was grossly unremarkable, with no sign 
of abnormal weight bearing.  There was a brace on the 
veteran's right knee, which he admitted he had to wear due to 
a problem with his kneecap popping out.  The veteran's 
posture was slightly abnormal, and he displayed a very mild 
abnormal gait, favoring his right knee.  At the time of 
examination, there was no limitation of standing and walking.

Examination of the veteran's right knee demonstrated abnormal 
movement of 110 degrees accompanied by pain, with extension 
to 0 degrees.  The Drawer and McMurray's test were within 
normal limits, bilaterally, and there was no evidence of any 
laxity.  However, the veteran's right knee did give him some 
pain.  

On rectal examination, the veteran's prostate gland was 
slightly enlarged, but smooth in consistency, with no 
nodules.  

Radiographic studies of the veteran's right knee were 
consistent with patella alta in association with 
chondromalacia and mild degenerative changes within the 
various compartments of the knee.  The pertinent diagnoses 
were prostatitis, with subjective complaints of dribbling, 
infection, and staining of undergarments; and patella alta, 
with chondromalacia and mild degenerative changes of the 
right knee.

Noted at the time of examination was that the veteran's usual 
occupation was that of marine machinist, which he could no 
longer perform due to back problems.  Regarding the veteran's 
right knee, there was some evidence of subluxation, with 
popping out of the kneecap, for which the veteran wore a 
brace.  However, even with this subluxation, it was the 
opinion of the examiner that the veteran should still be able 
to work.  In point of fact, the examiner was of the opinion 
that the veteran should be capable of working and maintaining 
gainful employment.

On VA fee-basis ear, nose and throat examination, likewise 
conducted in April 2001, it was noted that a discussion with 
the veteran revealed that he had experienced some sporadic 
ear problems, which might have been otitis externa.  More 
likely, however, was that the veteran's symptoms were the 
result of an underlying chronic allergic rhinitis, which had 
an adverse effect on his nasal congestion and eustachian tube 
dysfunction.

On physical examination, both of the veteran's eardrums were 
normal in appearance and mobility, and both external auditory 
canals were clear.  There was no infection present, either 
along the external canal, or in the middle ear space.  In the 
opinion of the examiner, the veteran had a resolved condition 
of otitis media and otitis externa.  Certainly, various 
findings referable to the veteran's ears would not prevent 
him from engaging in substantially gainful employment.

In January 2002, there was received a February 1991 statement 
regarding the veteran's disability.  In that statement, the 
veteran indicated that, according to his physician, he was 
incapable of performing his duties as a marine machinist due 
to his back condition.  

Received in January 2002 were private medical records 
covering the period from August 1987 to August 1993.  Those 
records showed treatment during that time for various back 
and right knee problems.  In a statement of June 1993, the 
veteran's private physician indicated that he had been 
treating the veteran since 1987, and that the veteran had 
been found to have chronic low back strain with early spinal 
stenosis.  Reportedly, the veteran had been advised not to 
perform heavy lifting, and was incapable of functioning as a 
mechanic on the waterfront or in any naval shipyard.  
Accordingly, it was recommended that the veteran either be 
medically retired or trained for another more suitable 
occupation involving light to moderate physical exertion.

Received in May 2002 was a copy of an examination of the 
veteran by a private physician.  At the time of that 
examination, the veteran complained of dysuria, frequency and 
impotence.  Reportedly, the veteran had initially been 
treated with medication, which provided some relief.  
However, his symptoms were now becoming worse.  Physical 
examination revealed a healthy appearing male in no acute 
distress.  Rectal examination revealed a benign prostate 
gland which was only minimally tender, and not boggy.  At the 
time of examination, urine analysis was clear.  The clinical 
impression was chronic nonbacterial prostatitis.

Also received in May 2002 was a copy of another examination 
of the veteran by a private physician.  At the time of that 
examination, the veteran stated that he was currently being 
seen for back and radicular-type pain.  The veteran 
additionally complained of increasing pain in his right knee.  
Reportedly, the veteran had been told that he was suffering 
from patellofemoral arthritis.  According to the veteran, he 
had been put in a Q-brace, and told that he might need 
surgery to "straighten out his patellar malalignment."  

On physical examination, there was severe crepitance with 
range of motion of the right knee, though with no effusion, 
warmth, or pain over the medial and lateral tibial plateau or 
femoral condyles.  The clinical assessment was osteoarthritis 
of the right knee "especially the patellofemoral."  

Received in February 2004 were private medical records 
covering the period from May 2001 to October 2003.  Those 
records showed treatment for, among other things, 
prostatitis.  During the course of treatment in early July 
2003, it was noted that the veteran has experienced no recent 
problems with prostatitis.  Reportedly, he was voiding well.  
Physical examination revealed a nontender abdomen, with no 
palpable masses.  The veteran's testes and phallus were 
within normal limits, and his prostate was 1+/4 in size, with 
no palpable nodules, or evidence of tenderness.  Urine 
analysis was negative. The clinical impression was history of 
prostatitis; and benign prostatic hypertrophy.  

During the course of private treatment in early October 2003, 
the veteran stated that, the previous week, he had 
experienced some worsening symptoms of prostatitis, which 
since that time, had somewhat improved.  Currently, the 
veteran continued to experience mild discomfort.  However, 
his voiding pattern was good on medication.  Oh physical 
examination, the veteran's abdomen was benign.  His testes 
and phallus were within normal limits, and the prostate gland 
was mildly tender and 1+/4 in size, with no palpable nodules.  
Urine analysis was, once again, negative.  The clinical 
impression was mild exacerbation of prostatitis; benign 
prostatic hypertrophy.  

Received in March 2004 were private medical records covering 
the period from August 2000 to February 2004, showing 
treatment during that time for various ear problems.  During 
the course of private outpatient treatment in early September 
2001, it was noted that the veteran had been experiencing 
pain and itching in his right ear.  Private medical records 
covering the period from March to May 2002 showed continued 
problems with itching of the ears.  In late March 2003, there 
was noted the presence of dried blood in the veteran's right 
ear.  Apparently, the veteran had noticed this on two 
occasions.  Noted at the time of evaluation was that the 
veteran had experienced an ear infection two months earlier.  
On physical examination, the veteran's right ear was 
described as "healed."  

In June 2004, a VA ear, nose and throat examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  According to the veteran, he had experienced the 
onset of ear infections (external otitis) around 1997.  
Reportedly, this was somewhat worse in the veteran's right 
ear, though occasionally, the left ear was also involved.  
The veteran was treated with drops, which resulted in a 
clearing of his infection.  Reportedly, the veteran's last 
episode was in February 2004, at which time he was given 
drops, and the symptoms cleared.  Currently, the veteran's 
chief complaint consisted of frequent itching and aching in 
his right ear. 

Oh physical examination, the veteran's external ears and ear 
canals were within normal limits.  Both tympanic membranes 
were intact and mobile, and there was no evidence of any 
middle ear fluid or infection.  At the time of examination, 
both mastoids were within normal limits.  The pertinent 
diagnosis was no external otitis or otitis media, though the 
veteran did have recurrent itching of the external auditory 
canal.  

On VA genitourinary examination, likewise conducted in early 
June 2004, it was noted that a review of the veteran's 
medical records showed the onset of prostatitis in 1976.  
Reportedly, the veteran received treatment with antibiotics, 
and his symptoms cleared.  The veteran's last episode of 
prostatitis was reportedly in March of 2004, at which time he 
received treatment with medication, and the symptoms once 
again cleared.  According to the veteran, the previous year, 
he had experienced approximately three episodes of 
prostatitis.  The veteran complained of difficulty voiding, 
for which he took medication.  Reportedly, he had been on 
this medication for three years.  According to the veteran, 
his stream was slow, though he never had to be catheterized 
due to an inability to void.  Nor had the veteran experienced 
any urinary incontinence.  

On physical examination, the veteran's externa genitalia were 
within normal limits.  Rectal examination revealed a somewhat 
enlarged prostate, but with no masses.  The pertinent 
diagnosis was recurrent prostatitis.

On VA orthopedic examination in June 2004, it was noted that 
a review of the veteran's medical records showed that, in 
1990, he had undergone arthroscopy of his right knee.  
Following this operation, the veteran's right knee was better 
for a period of time, though it currently hurt 3 to 4 times 
per week, with a pain level of 4-5.  According to the 
veteran, approximately once per year, he received an 
injection of cortisone into his right knee.  Additionally 
noted was that the right knee occasionally locked, especially 
when the veteran was getting out of bed.  However, upon 
arising from bed, the veteran's right knee typically 
unlocked, and he was able to walk.  When questioned, the 
veteran stated that he had never fallen.  Reportedly, the 
veteran's right knee caused him pain approximately 3 to 4 
times per week, with the pain lasting approximately two 
hours.  Also noted was that the veteran wore a right knee 
brace "all the time."  However, he had never utilized a 
walker or special shoes.

When questioned regarding his prior employment, the veteran 
stated that, following his discharge from service, he worked 
with heavy equipment on a ship.  Reportedly, the veteran 
performed these duties for a year, and then functioned as a 
marine machinist for 18 years.  However, in 1987, he fell, 
hurting his lower back.  The veteran stated that, since that 
time, his low back had continued to hurt him.  When 
questioned, the veteran stated that he was dismissed from his 
job as a marine machinist in 1980 due to a lack of work.  
While he had tried working "in a computer job," he was unable 
to sit for a long period of time due to his back.  

On physical examination, the veteran's right knee showed no 
evidence of any redness or swelling, though the right knee 
was slightly tender above the patella.  The veteran was able 
to flex his right knee from 0 to 120 degrees, and though 
there was some tightness at 120 degrees, there was no pain.  
According to the examiner, the veteran's right knee could not 
be passively flexed beyond 120 degrees.  Repeated flexion of 
the right knee to 120 degrees caused no pain or weakness.  
Nor was there any evidence of induced fatigue or lack of 
endurance.  Extension of the right knee was to 0 degrees, 
though with pain in and around the patella, superiorly, at 
0 degrees.  However, the veteran was able to lift his leg 
straight up without any difficulty.  Repeated extension of 
the right knee resulted in an increase in pain, but no 
weakness, fatigue, or lack of endurance.  Noted at the time 
of examination was that there was no evidence of any knee 
effusion or Baker's cyst in either knee.  The medial and 
collateral ligaments were stable for both knees, and both the 
anterior and posterior cruciate ligaments were intact.  At 
the time of examination, there was no evidence of a cartilage 
tear in either knee.  Nor was there any evidence of muscle 
weakness or atrophy.  The veteran's posture and gait were 
good and sensation over both lower legs was normal.  The 
pertinent diagnosis was chondromalacia patella of the right 
knee.  In an addendum to the aforementioned examination, the 
examiner stated that the veteran did not suffer from any 
incapacitating medical problems which would prevent him from 
finding and retaining employment.

Analysis

General Considerations

The veteran in this case seeks increased evaluations for 
service-connected chondromalacia patella of the right knee, 
prostatitis, and otitis media/otitis externa, as well as a 
total disability rating based upon individual 
unemployability.  In that regard, disability evaluations are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§  4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Evaluation in Excess of 40 Percent for Chondromalacia Patella 
of the Right Knee

In the present case, at the time of the aforementioned VA 
fee-basis examination in October 1998, it was noted that the 
veteran's right knee exhibited no swelling or tenderness.  
While there was slight crepitus on range of motion, active 
flexion of the veteran's right knee was from 5 to 
140 degrees.  The Drawer test was within normal limits, as 
was McMurray's test.  However, the veteran did require the 
use of a brace for his right knee.  

On subsequent VA fee-basis examination in April 2001, the 
veteran once again demonstrated fairly good movement of his 
right knee, with range of motion from 0 to 110 degrees.  
However, it was again noted that the veteran found it 
necessary to wear a brace in order to prevent subluxation, 
with some "popping out" of his kneecap.  According to the 
examiner, the veteran suffered from patella alta with 
chondromalacia and mild degenerative changes in his right 
knee.

As of the time of a recent VA orthopedic examination in June 
2004, the veteran showed a range of motion from 0 to 
120 degrees in his right knee.  While on examination, there 
was no evidence of any redness or swelling, there was some 
slight tenderness above the patella of the veteran's right 
knee.  Moreover, it was once again noted that the veteran 
found it necessary to wear a knee brace "all the time."

The 40 percent evaluation currently in effect contemplates 
the presence of impairment of the tibia and fibula, which is 
to say nonunion, with loose motion, requiring a knee brace.  
In order to warrant an increased evaluation, there would need 
to be demonstrated a limitation of extension to 45 degrees, 
or ankylosis of the veteran's right knee.  38 C.F.R. § 4.71a 
and Part 4, Codes 5256, 5261, 5262 (2003).

Based on the aforementioned findings, it is clear that the 
veteran does not, in fact, exhibit a limitation of extension 
to 45 degrees.  Nor is there any evidence of ankylosis of the 
veteran's right knee.  Based on the evidence of record, and, 
in particular, the continued use of a brace for the veteran's 
right knee, the 40 percent evaluation currently in effect is 
appropriate, and an increased rating is not warranted.  
Multiple ratings for the veteran's service-connected right 
knee disability are, likewise, not for consideration, 
inasmuch as the weight of the evidence is to the effect that 
the veteran does not, in fact, suffer from both arthritis and 
instability of his right knee.  See VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (August 14, 1998).  

Evaluation in Excess of 20 Percent for Prostatitis

Regarding the veteran's claim for increased benefits for 
prostatitis, the Board notes that, on VA examination in April 
2001, the veteran's prostate gland was described as slightly 
enlarged, though smooth in consistency, with no evidence of 
any nodules.  When questioned, the veteran indicated that he 
was currently receiving treatment in the form of medication.  
However, he still found it necessary to urinate three times 
during the day, and approximately three times at night.  On 
more recent VA genitourinary examination in June 2004, the 
veteran complained of difficulty voiding, for which he took 
medication.  While the veteran's urinary stream was somewhat 
slow, he had never found it necessary to be catheterized due 
to an inability to void.  Nor was there any evidence of 
urinary incontinence.  Once again, the veteran's prostate was 
somewhat enlarged, but with no evidence of any masses.

The Board observes that, pursuant to applicable law and 
regulation, the veteran's service-connected prostatitis is 
rated on the basis of either voiding dysfunction or urinary 
tract infection, whichever is predominant.  In that regard, a 
20 percent evaluation is warranted where there is a daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 20 percent evaluation is, 
similarly, indicated where there is a need for absorbent 
materials which must be changed less than two times per day.  
A 40 percent evaluation, on the basis of urinary frequency, 
would required demonstrated evidence of a daytime voiding 
interval less than one hour, or awakening to void 5 or more 
times per night.  A 40 percent evaluation on the basis of 
voiding dysfunction would, likewise, be indicated where there 
was a need for absorbent materials which required changing 
2 to 4 times per day.  38 C.F.R. § 4.115 and Part 4, Code 
7527 (2003).

Based on the aforementioned, it is clear that the 20 percent 
evaluation currently in effect for service-connected 
prostatitis is appropriate, and that an increased rating is 
not warranted.  This is particularly the case given the 
absence of any evidence of incontinence requiring the use of 
absorbent materials, and the continuing need to urinate 
approximately 3 times per day and 3 times at night.  Under 
such circumstances, the veteran's claim for an increased 
evaluation for service-connected prostatitis must be denied.

Increased (Compensable) Evaluation for a History of Otitis 
Media and Otitis Externa

Regarding the veteran's claim for increase for his service-
connected ear disorder, the Board notes that service 
connection is currently in effect only for a history of 
otitis media and otitis externa.  While in the past, the 
veteran has apparently experienced episodes of both otitis 
media and otitis externa, on VA examinations in October 1998, 
April 2001 and June 2004, he has remained essentially 
asymptomatic.  In point of fact, as of the time of a recent 
VA ear, nose and throat examination in June 2004, the 
veteran's external ears and ear canals were within normal 
limits, as were both tympanic membranes.  There was no 
evidence of any middle ear fluid or infection, and the 
veteran's mastoid bones were normal.

The Board observes that, effective June 10, 1999, the 
schedular criteria for the evaluation of service-connected 
ear disorders/hearing loss underwent revision.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply, unless 
Congress or the Secretary provides otherwise.  VAOPGCPREC 3-
2000 (April 10, 2000).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for a service-connected history of 
otitis media and otitis externa be evaluated under the 
pertinent regulations effective both before and after the 
June 10, 1999 changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board observes that, pursuant to those laws and 
regulations in effect prior to June 10, 1999, a 10 percent 
evaluation is warranted for chronic suppurative otitis media 
only during the continuance of the suppurative process.  A 
10 percent evaluation for otitis externa (i.e., a disease of 
the auditory canal) is warranted where there is evidence of 
swelling, or dry and scaly or serous discharge and itching 
requiring frequent and prolonged treatment.  38 C.F.R. § 4.87 
and Part 4, Codes 6200, 6210 (effective prior to June 10, 
1999).  Under the current schedular criteria in effect for 
the evaluation of service-connected otitis media and otitis 
externa, a 10 percent evaluation is warranted for chronic 
suppurative otitis media during active suppuration, and for 
chronic otitis externa where there is swelling, or dry and 
scaly or serous discharge, with itching requiring frequent 
and prolonged treatment.  38 C.F.R. § 4.87 and Part 4, Codes 
6200, 6210 (effective June 10, 1999).  

As is clear from the above, the schedular criteria for 
evaluation of the veteran's service-connected otitis media 
and otitis externa have remained essentially the same, 
despite certain minor changes in the Rating Schedule.  
Notwithstanding such changes, however, the veteran's service-
connected otitis media and otitis externa are, at present, 
asymptomatic.  Under such circumstances, the noncompensable 
evaluation currently in effect is appropriate, and an 
increased rating is not warranted.  38 C.F.R. § 4.31 (2003).

Entitlement to a Total Disability Rating Based upon 
Individual Unemployability Due to Service-Connected 
Disability

In addition to the above, the veteran in this case seeks 
entitlement to a total disability rating based upon 
individual unemployability.  In essence, it is argued that 
the veteran's service-connected disabilities, when taken in 
conjunction with his education and occupational experience, 
are sufficient to preclude his participation in all forms of 
substantially gainful employment.  In that regard, total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§  3.321, 3.340, 3.341, 4.16 (2003).

In the present case, a review of  the record discloses that 
the veteran has completed high school.  Reportedly, the 
veteran has had occupational experience as an equipment 
mechanic, a marine machinist, and a computer clerk.  
According to the veteran, he last worked in June 1990.  The 
veteran's service-connected disabilities currently consist of 
chondromalacia patella of the right knee, evaluated as 
40 percent disabling; prostatitis, evaluated as 20 percent 
disabling; allergic rhinitis with sinusitis, evaluated as 
10 percent disabling; and a history of otitis media and 
otitis externa, evaluated as noncompensably disabling.  The 
combined evaluation for the veteran's various service-
connected disabilities is 60 percent.  

Clearly, in the case at hand, the veteran does not meet the 
schedular requirements for the award of a total disability 
rating based upon individual unemployability.  Nonetheless, 
the veteran may be awarded that benefit where it is 
demonstrated that his service-connected disabilities, when 
taken in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  

In that regard, it is apparent that, based on the evidence of 
record, the veteran is not, in fact, precluded from all forms 
of substantially gainful employment.  In point of fact, more 
than one examiner has opined that the veteran is able to 
engage in certain forms of (sedentary) employment.  Moreover, 
to the extent the veteran is unable to engage in more 
physically demanding activity, that restriction is clearly in 
part related to a nonservice-connected low back disorder, and 
is not solely due to the veteran's service-connected 
disabilities.  Under the circumstances, a total disability 
rating based upon individual unemployability must be denied.


ORDER

An evaluation in excess of 40 percent for chondromalacia 
patella of the right knee is denied.

A current evaluation in excess of 20 percent for prostatitis 
is denied.

An increased (compensable) evaluation for a history of otitis 
media and otitis externa is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.


REMAND

In addition to the above, the veteran in this case seeks an 
effective date earlier than April 16, 2001 for the assignment 
of a 20 percent evaluation for service-connected prostatitis, 
and an effective date earlier than May 14, 1998 for the 
assignment of a 30 percent evaluation for allergic rhinitis 
with sinusitis.  In that regard, in a rating decision of May 
2002, the RO granted a 20 percent evaluation for service-
connected prostatitis, as well as a 10 percent evaluation for 
allergic rhinitis with sinusitis.  In a VA Form 9 dated in 
May 2002, the veteran's accredited representative voiced his 
disagreement with the respective effective dates assigned for 
the aforementioned benefits.  The veteran's schedular rating 
for service-connected allergic rhinitis with sinusitis was 
subsequently increased to 30 percent in a rating decision of 
September 2002.  

The Board notes that, notwithstanding the aforementioned 
disagreement of the veteran's accredited representative, the 
RO has yet to issue a Statement of the Case on the issues of 
an earlier effective date for the respective ratings for the 
veteran's service-connected prostatitis and allergic rhinitis 
with sinusitis.  This must be accomplished prior to a final 
adjudication of the veteran's claims.  See Manlincon v. West, 
12 Vet. App. 238 (1999). 

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:  

1.   The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

2.  The RO should then issue a Statement 
of the Case on the issues of entitlement 
to an effective date earlier than April 
16, 2001 for the assignment of a 
20 percent evaluation for prostatitis, 
and an effective date earlier than May 
14, 1998 for the assignment of a 
30 percent evaluation for allergic 
rhinitis with sinusitis.  Accompanying 
that Statement of the Case should be 
notice to the veteran of his appellate 
rights, and of the need to timely file a 
Substantive Appeal in order to perfect 
his claims.  The Statement of the Case 
must contain notice of all relevant 
action taken on the veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  

Following completion of the above, the case should be 
returned to the Board only if the veteran perfects his appeal 
as to the issues of an effective date earlier than April 16, 
2001 for the assignment of a 20 percent evaluation for 
prostatitis, and an effective date earlier than May 14, 1998 
for the assignment of a 30 percent evaluation for allergic 
rhinitis with sinusitis.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs0

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



